Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 12/27/2021, with respect to the rejection(s) of claim 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greenside (U.S 2003/0072138 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenside (U.S 2003/0072138 A1). 
In regards to Claim 1, Greenside disclose a modular card cage accessory (Fig.1, #10) for installation in a card cage of a chassis (Fig.2, #30, which includes a plurality of slots and paragraph [0004-0005]), the modular card cage accessory comprising: a mounting feature (Fig.2 and paragraph [0029], which discloses a mounting feature (#54) for attaching to a corresponding mounting feature of the card cage (Fig.2, #10 is attached to the corresponding mounting feature of cage #30 via #54), wherein the modular card cage accessory (Fig.1-2, #10) is configured to be installed in place of one or more card guides of the card cage (Paragraph [0030], which discloses #12 replaces #44 which is one or more card 
In regards to Claim 3, Greenside discloses the modular card cage accessory of claim 1, wherein the modular card cage accessory is installed in a first slot (Fig.1-2, #10 is installed in a first slot), wherein to provide cooling to the first electronic device (Fig.4, #52) includes directing a portion of the flow of air from a second slot adjacent to the first slot toward the first electronic device (Fig.1-2, air flowing through the cage #30 from the second slot (next to the first slot) towards the first electronic device #52 via #64).
In regards to Claim 4, Greenside discloses the modular card cage accessory of claim 1, wherein to provide cooling to the first electronic device includes accepting air from outside of the chassis (Fig.1-2, the chassis is open ended, which accepts are from the outside to cool the electronic device #52).
In regards to Claim 7, Greenside discloses a modular card cage accessory for installation in a chassis, the modular card cage accessory (Fig.1, #10) comprising: a mounting feature (Fig.4, #54) for installation in a first slot of a chassis (Fig.2, #30); at least one air flow modifier (Fig.2, #62), wherein the at least one air flow modifier is configured to, when the modular card cage accessory is installed in the first slot of the chassis (Fig.2) and an air flow is present in the chassis, modify the air flow in the chassis based on a design characteristic of an associated module installed in the first slot (Fig.2-3, #52 installed in the first slot wherein the air flow is the chassis is modified by #62 based on the design of the electrical module #52); and an integrated card guide (Fig.1, #12 in conjunction with #24) for the associated module (Fig.4, #52), wherein the associated module is installed in the first slot via the integrated card guide (Fig.2, #52 would be installed in the first slot via #12).
In regards to Claim 8, Greenside discloses the modular card cage accessory of claim 7, wherein the mounting feature is configured to attach to a card guide of the chassis using friction (Fig.4, #54 are inserted within slots of chassis (using friction) to attach a card guide #12).
In regards to Claim 9, Greenside discloses the modular card cage accessory of claim 7, wherein to modify the air flow includes directing air flow toward a portion of the associated module (Fig.1-4, #62 
In regards to Claim 14, Greenside discloses the modular card cage accessory of claim 7, wherein to modify the air flow includes directing air flow from inside the chassis to an external portion of the associated module (Fig.1-4, #62 modifies the airflow from the inside of the chassis to an external portion of the module #52, see paragraph [0031]) or an external accessory of the associated module.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greenside (U.S 2003/0072138 A1) 
In regards to Claim 2, Greenside discloses the modular card cage accessory of claim 1, wherein to provide cooling to the first electronic device (Fig.4, #52), the at least one air flow modifier (Fig.1, #62) in re Ahtert, 424 F 2d 1088, 1091, 165 USPQ 418, 426 (COPA 1970)); or aligning a flow of air with fins of the heat sink of the first electronic device 
In regards to Claim 10, Greenside discloses the modular card cage accessory of claim 7, wherein to modify the air flow includes reducing an amount of heat sink bypass (Fig.1-4, would align air to flow over the component which can include a heatsink, as such, the office would like to take official that adding a heatsink to a heat generating component and is commonly known and applied in various types of electronic assemblies to help dissipate heat from the heat generating component. t would of have been obvious to one of ordinary skill in the art at the time the invention was made to include a heatsink on the heat generating component and increase the efficiency of heal dissipation in conjunction with the cooling air #19, see MPEP 2144.03, citing, in re Aniert, 424 F 2d 1088, 1081, 165 USPO 418, 420 (CCPRA 1S70)). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greenside (U.S 2003/0072138 A1) in view of Kanasaki (U.S 2016/0249479 A1). 
In regards to Claim 5, Kabat discloses the card cage accessory of claim 1.
Greenside fails to disclose: Wherein the corresponding mounting feature is on a backplane of the chassis.
However, Kanasaki discloses: Wherein the corresponding mounting feature (Fig.2, #76 which secures with #70 (which is the mounting feature of the cage accessory #36) is on a backplane of the chassis (Fig.2, #44 which is the backplane, as such the office notes that with the combination of Greenside in view of Kanasaki, the card cage accessory including a mounting feature (as taught by 
Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the Invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by replacing one method of mounting with another mounting feature would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Kabat in view of Kanasaki which discloses in combination different methods of installing a card cage accessory with a chassis. By utilizing a mounting feature which mates with a corresponding mounting feature of a backplane would allow for properly alignment with the chassis and provide power to said devices (See KSR, citing, Int'l Co, v. Teleflex Inc, 550 U.S. 398, 82 U3PQ2d 1385 (2007)).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenside (U.S 2003/0072138 A1) in view of Baldwin (U.S 2006/0171119 A1). 
In regards to Claim 6, Greenside discloses the card cage accessory of claim 1.
Greenside does disclose the modular card cage accessory is made of metal (which can act as a thermal dissipator).
Greenside fails to disclose: Wherein to provide cooling to the first electronic device, the modular card cage accessory connects the first electronic device to a heat sink of the modular card cage accessory.
However, Baldwin discloses: Wherein to provide cooling to the first electronic device, the modular card cage accessory (Fig.5, #505) connects the first electronic device to a heat sink (Fig.5, #500, which is a heatsink) of the modular card cage accessory (The office notes that card cage accessory itself is made from thermal conductive material which helps dissipates heat generated by the electronic device, as such the office notes that with the combination of Greenside in view of Baldwin, the card cage accessory attached to the first electronic device (as taught by Greenside) would be modified to be constructed of a thermal conductive material include fins (as taught by Baldwin) to help dissipate heat generated by said device). 

In regards to Claim 11, Greenside discloses the card cage accessory of claim 7.
Greenside fails to disclose: further comprising at least one of: a mounting fixture for supporting a cooling loop; or a cooling loop.
However, Baldwin discloses: Further comprising at least one of: a mounting fixture for supporting a cooling loop; or a cooling loop (Fig.10, #805 includes a cooling loop #810, as such the office notes that with the combination of Greenside in view of Baldwin, the card cage accessory mounted within in the chassis (as taught by Greenside) would be modified to include a cooling loop within the card cage accessory body (as taught by Baldwin) to further cool the modules placed/secured to said card cage accessory). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the card cage accessory mounted within in the chassis (as taught by Greenside) to further include a cooling loop within the card cage accessory body (as taught by Baldwin) to further cool the modules placed/secured to said card cage accessory. By utilizing a liquid cooling loop, would increase the efficiency of heat dissipation, as liquid cooling has a higher thermal conductive capabilities. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greenside (U.S 2003/0072138 A1) in view of Wilson (U.S 2004/0057210 A1). 
In regards to Claim 13, Greenside discloses the card cage accessory of claim 1.
Greenside fails to disclose: Wherein, when installed in the chassis, the modular card cage accessory spans a plurality of slots of the chassis, wherein the plurality of slots includes the first slot.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the modular card cage accessory installed in the chassis (as taught by Greenside) would be modified to span across multiple slots (as taught by Wilson) to allow multiple electronic devices to be secured within the card cage accessory and directing cooling air to each of said devices. By spanning multiple slots, would enable the one or more air flow modifiers to properly direct cool air to the one or more slots, thus efficiently dissipating heat from the one or more electronic devices coupled to said card cage accessory). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pike (U.S 6,816,590) – Discloses a card cage accessory which has mounting features to attach to the card cage, wherein said accessory includes a flow modifier to cool the associated module secured via the accessory when installed within the card cage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835